Citation Nr: 1536838	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent as of December 1, 2009, for right total knee arthroplasty secondary to postoperative right knee injury with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Veteran requested a Board hearing in the substantive appeal.  That hearing was scheduled for July 2015, and advance notice of the hearing was sent to him in May 2015.  Several days later, he responded by asking to reschedule the hearing for a location nearer to his home.  That letter is dated in May 2015, several days after the May 2015 notice letter, but was not received at VA until early June 2015, but prior to the date of the scheduled hearing.  In that request to reschedule, he provided VA with a new mailing address.  

The request to reschedule was timely as it was received at least two weeks prior to the scheduled date of the hearing.  38 C.F.R. § 20.704(c) (2015).  Because the Veteran relocated to a different part of the state, he has also shown good cause for the request.  Therefore, the request to reschedule the hearing should be granted.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board hearing before a Veterans Law Judge.  The Veteran and representative must be sent advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If the Veteran withdraws the request for a hearing or does not appear for the hearing on the date scheduled, that should be documented in the record. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

